Title: I. Commission for Minister Plenipotentiary to Great Britain, 18 April 1803
From: Jefferson, Thomas
To: 


            
            Thomas Jefferson, President of the United States of America,
            To       Greeting:
            Reposing especial Trust and Confidence in Your Integrity, Prudence and Ability I have appointed you the said      Minister Plenipotentiary for the United States of America at the Court of His Britannic Majesty, authorizing you hereby to do and perform all such matters and things as to the said place or office do appertain, or as may be duly given you in charge hereafter, and the said office to Hold and exercise during the pleasure of the President of the United States for the time being, and until the end of the next Session of the Senate of the United States, and no longer.
            In Testimony whereof, I have caused these Letters to be made Patent, and the Seal of the United States to be hereunto affixed.
            Given under my Hand at the City of Washington the eighteenth day of April in the year of our Lord one thousand Eight hundred and three; and of the Independence of the United States of America the Twenty Seventh
            
              Th: Jefferson
            
          